UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6937


MR. DOUGLAS M. ROSEBY,

                Plaintiff – Appellant,

          v.

MR. PAUL E. BUDLOW, et al.,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-00417-AW)


Submitted:   April 14, 2011                   Decided:   May 3, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas M. Roseby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Douglas M. Roseby appeals the district court’s order

dismissing      his   42    U.S.C.   §   1983   (2006)   complaint,    without

prejudice, as not cognizable under Heck v. Humphrey, 512 U.S.

477 (1994).      We have reviewed the record and find no reversible

error.   Accordingly, we affirm the district court’s order.                  See

Roseby v. Budlow, No. 8:10-cv-00417-AW (D. Md. Mar. 9, 2010).

We   dispense    with      oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                         2